Citation Nr: 0209159	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  99-18 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil with metastatic disease to the right neck 
as a residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1968 to October 
1970.

This appeal arises from a February 1999 rating action that 
denied service connection for squamous cell carcinoma of the 
right tonsil with metastatic disease to the right neck as a 
residual of exposure to Agent Orange.  A Notice of 
Disagreement was received in May 1999, and a Statement of the 
Case (SOC) was issued in July 1999.  A Substantive Appeal was 
received in September 1999.

In April 2000, the veteran testified at a hearing before a 
hearing officer at the RO.  


REMAND

In his Substantive Appeal filed in September 1999, the 
veteran requested a hearing before a Member of the Board of 
Veterans Appeals (Board) at the RO (Travel Board hearing), as 
well as a hearing before a hearing officer at the RO.  The 
veteran specifically requested that the hearing before the 
hearing officer at the RO be scheduled prior to the hearing 
before the Member of the Board at the RO, and stated that he 
wanted to give additional testimony at a local hearing.  

Appellate review discloses that the veteran testified at the 
hearing before the hearing officer at the RO in April 2000, 
but there is no indication in the claims file that a Travel 
Board hearing was ever scheduled for him, or that he withdrew 
his request for such a hearing.  To the contrary, the record 
shows that in written argument dated in June 2001, the 
veteran's representative made specific reference to a Travel 
Board hearing which was yet to be scheduled.

In order to ensure full compliance with due process 
requirements, this case is hereby REMANDED to the RO for the 
following action:

The RO should schedule, at the earliest 
available opportunity, a Travel Board 
hearing for the veteran and any 
witnesses.  Unless the veteran indicates 
a desire to withdraw the outstanding 
hearing request (preferably in writing, 
under his signature), the hearing should 
be held.  Thereafter, the claims file 
should be transferred directly back to 
the Board in accordance with current 
appellate procedures.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply either a grant or a denial of 
the benefits sought.  The veteran needs take no action until 
notified, but he may submit additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. 
App. 104 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129 (1992).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


